ORDER
This cause coming on to be heard on a motion by the plaintiff, Larry David New-some, to review an advisory opinion of the Kentucky Board of Bar Examiners, the plaintiff relying upon Rule 2.060 of the Rules of the Kentucky Supreme Court; and the court being sufficiently advised denies the motion on the ground that the opinion furnished by the defendants was an advisory opinion only, made pursuant to Rule 2.040(3). No provision is made in the rules for a review of an advisory opinion.
The court in no way passes upon the merits of the case, but merely adheres to the Rules of the Supreme Court and does not grant review of advisory opinions.
All concur.